Name: Commission Regulation (EC) No 1652/94 of 7 July 1994 amending Regulation (EC) No 1312/94 fixing for the 1994 marketing year the maximum levels of withdrawal prices for tomatoes grown under glass
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  prices
 Date Published: nan

 No L 174/16 Official Journal of the European Communities 8 . 7. 94 COMMISSION REGULATION (EC) No 1652/94 of 7 July 1994 amending Regulation (EC) No 1312/94 fixing for the 1994 marketing year the maximum levels of withdrawal prices for tomatoes grown under glass Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 1312/94 is replaced by the following : 'Article 1 For June 1994, producers' organizations or associa ­ tions thereof may fix withdrawal prices, not exceeding the following maxima, in ecus per 100 kilograms, for tomatoes grown under glass : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the last subparagraph of Article 18 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (3), as last amended by Regula ­ tion (EEC) No 1663/93 (4), and in particular Article 2 thereof, Whereas, as a result of a material error, Commission Regulation (EC) No 1312/94 (^ fixed for the 1994 marketing year the maximum level of withdrawal prices for tomatoes grown under glass, whilst Council Regula ­ tion (EC) No 1234/94 (6) fixed the basic price and the buying-in price of tomatoes only for June 1994 ; whereas the application of Regulation (EC) No 1312/94 should therefore be limited to the latter period ;  June (1 1 to 20) : 29,89 (21 to 30) : 27,47' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply from 11 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 118 , 20. 5. 1972, p. 1 . 0 OJ No L 338 , 31 . 12. 1993, p . 26. 0 OJ No L 387, 31 . 12. 1992, p. 29. (4) OJ No L 158 , 30. 6. 1993, p. 18 . 0 OJ No L 142, 7. 6. 1994, p. 19 . fÃ ³ OJ No L 136, 31 . 5. 1994, p . 73.